     Case 2:18-cv-00616-MCE-DMC Document 37 Filed 04/12/21 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10                                  SACRAMENTO DIVISION
11 SECURITIES AND EXCHANGE                         Case No. 2:18-cv-00616-MCE-CMK
   COMMISSION,
12                                                 ORDER GRANTING UNOPPOSED
            Plaintiff,                             MOTION OF INDEPENDENT
13                                                 MANAGER/MONITOR, KRISTA L.
        v.                                         FREITAG, FOR ORDER:
14                                                 (1) APPROVING MONITOR'S
   MCKINLEY MORTGAGE CO. LLC; et                   RECOMMENDATIONS
15 al.,                                            REGARDING ALLOWED AND
                                                   DISALLOWED CLAIMS;
16                   Defendants.                   (2) APPROVING MONITOR'S
                                                   RECOMMENDATIONS
17                                                 REGARDING DISPUTED CLAIMS;
                                                   AND (3) AUTHORIZING
18                                                 INTERIM DISTRIBUTION
                                                   PURSUANT TO DISTRIBUTION
19                                                 PLAN
20                                                 Date: December 3, 2020
                                                   Time: 2:00 p.m.
21                                                 Ctrm: 7
                                                   Judge Hon. Morrison C. England
22
23             Before this Court is the Motion (ECF No. 31) of Krista L. Freitag (the
24 "Monitor"), who has been engaged through E3 Realty Advisors, Inc. to serve the
25 Independent Manager and Monitor for Defendants McKinley Mortgage Co. LLC,
26 McKinley Mortgage Company, LLC, and their respective subsidiaries and affiliates,
27 including but not limited to Alaska Financial Company III LLC and Alaska
28 Financial Company2, LLC (collectively, the "Monitorship Entities"), for an order


     1224873.01/LA
     Case 2:18-cv-00616-MCE-DMC Document 37 Filed 04/12/21 Page 2 of 3


 1 from this Court: (1) Approving Monitor's Recommendations Regarding Allowed
 2 and Disallowed Claims; (2) Approving Monitor's Recommendations Regarding
 3 Disputed Claims; and (3) Authorizing Interim Distribution Pursuant to Distribution
 4 Plan ("Motion"). The Monitor's Motion is accompanied by three (3) exhibits,
 5 identified as Exhibits A, B, and C, each of which is incorporated herein by
 6 reference. Exhibit A is a chart reflecting the Monitor's recommendations regarding
 7 those claims against the Monitorship Entities recommended for allowance
 8 ("Allowed Claims"), including the amounts proposed for distribution to claimants
 9 with Allowed Claims. Exhibit B and Exhibit C are the Monitor's respective lists of
10 disallowed and disputed claims and reflect the Monitor's recommendations with
11 regard to each. No opposition to the Motion has been filed. ECF No. 36.
12             As detailed in the Motion, the Monitor also seeks to make a distribution of
13 funds recovered by the Securities and Exchange Commission (the "SEC Funds"),
14 and an interim distribution of funds money independently recovered by the Monitor
15 (the "Monitorship Funds") in accordance with the Monitor's proposed distribution
16 plan (the "Distribution Plan"). The proposed distribution amounts are reflected on
17 Exhibit A.
18             The Monitor has met and conferred with the Plaintiff Securities and Exchange
19 Commission, which does not object to the Motion. Opposition to the Motion and
20 any oral arguments made before this Court are reflected in the records of the District
21 Court.
22             Having considered Monitor's Motion and having found that good and proper
23 notice has been provided, and good cause appearing therefor,
24             1.    The Monitor's Motion is GRANTED, in its entirety;
25             2.    The list of proposed Allowed Claims, as reflected in Exhibit A to the
26 Motion, approved;
27
28


     1224873.01/LA                                -2-
     Case 2:18-cv-00616-MCE-DMC Document 37 Filed 04/12/21 Page 3 of 3


 1             3.    The Monitor's recommendations concerning the disallowed claims
 2 identified in Exhibits B to the Motion are approved and such claims are hereby
 3 denied.
 4             4.    The claims of the Schnurr Entities, as the phrase "Schnurr Entities" is
 5 defined in the Motion, including but not limited to those claims reflected in the
 6 lawsuit pending in the District Court for the 45th Judicial District, Bexar County,
 7 Texas, in Case No. 21017CI23463, are denied.
 8             5.    The Monitor is authorized to make the distributions to the holders of
 9 Allowed Claims identified in Exhibit A to the Motion, in accordance with her
10 recommendations to this Court and the terms and conditions of the Distribution
11 Plan.
12             IT IS SO ORDERED.
13 Dated: April 12, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     1224873.01/LA                                -3-
